Blackford, J.
There was a special Court called in Gibson county for the trial of one David Ewing, who was in prison on a charge of larceny. At that special Court the present indictment against Wilson was found; which was continued until the next regular term of the Circuit Court, when, upon the general issue, a verdict and judgment were rendered against the defendant.
This proceeding is erroneous. We are of opinion that the act of the legislature, authorizing special sessions of the Court for the trial of particular cases therein stated, does not warrant the grand jury in finding any indictments at such special term, except against the person or persons for whose trial the Court was thus particularly convened. Stat. Jan. 1825, p. 21 (1).

Per Curiam.

The judgment is reversed.

 This statute is repealed. Stat. 1826, p. 23;